Name: 2001/287/EC: Commission Decision of 2 April 2001 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of mesosulfuron methyl in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2001) 1000)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  EU institutions and European civil service;  health;  marketing
 Date Published: 2001-04-10

 Avis juridique important|32001D02872001/287/EC: Commission Decision of 2 April 2001 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of mesosulfuron methyl in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2001) 1000) Official Journal L 099 , 10/04/2001 P. 0009 - 0010Commission Decisionof 2 April 2001recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of mesosulfuron methyl in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market(notified under document number C(2001) 1000)(Text with EEA relevance)(2001/287/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 2000/80/EC(2), and in particular Article 6(3) thereof,Whereas:(1) Directive 91/414/EEC (hereinafter "the Directive") provides for the development of a Community list of active substances authorised for incorporation in plant-protection products.(2) A dossier for the active substance mesosulfuron methyl was submitted by Aventis to the French authorities on 15 December 2000 with a view to obtaining its inclusion in Annex I to the Directive.(3) The French authorities have indicated to the Commission that, on preliminary examination, the dossier appears to satisfy the data and information requirements of Annex II to the Directive. Further, they believe that the dossier contains the data and information required by Annex III to the Directive in respect of one plant-protection product containing that active substance. Subsequently, in accordance with the provisions of Article 6(2), the dossier was forwarded by the applicant to the Commission and other Member States.(4) The dossier was referred to the Standing Committee on Plant Health on 2 February 2001.(5) Article 6(3) of the Directive requires formal confirmation at Community level that each dossier is considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant-protection product containing the active substance concerned, the requirements of Annex III to the Directive.(6) Such confirmation is necessary in order to permit the detailed examination of the dossier as well as to allow Member States the possibility of granting provisional authorisation for plant-protection products containing this active substance in accordance with Article 8(1) of the Directive.(7) This Decision does not prejudice the right of the Commission to request the applicant to submit further data or information to the rapporteur Member State in order to clarify certain points in the dossier. The request for the submission of further data necessary to clarify the dossier shall not affect the time limit for the submission of the report referred to under point 9.(8) The Member States and the Commission agree that France will pursue the detailed examination for the dossier for mesosulfuron methyl.(9) France will report the conclusions of its examinations accompanied by any recommendations on the inclusion or non-inclusion and any conditions related thereto to the Commission as soon as possible and at the latest within a period of one year from the date of publication of this Decision.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The dossier submitted by Aventis to the Commission and the Member States with a view to the inclusion of mesosulfuron methyl as an active substance in Annex I to Directive 91/414/EEC, which was referred to the Standing Committee on Plant Health on 2 February 2001, satisfies in principle the data and information requirements provided for in Annex II to the Directive. The dossier satisfies the data and information requirements set out in Annex III to the Directive in respect of one plant-protection product containing mesosulfuron methyl, taking into account the uses proposed.Article 2This Decision is addressed to the Member States.Done at Brussels, 2 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 309, 9.12.2000, p. 14.